DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.8-12, filed December 23, 2021, with respect to the rejection(s) of claim(s) 1, 6, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okegawa et al. (US 2012/0162357) in view of Ito (JP 2013027021A).

Regarding claim 1 Okegawa discloses an image processing apparatus for generating at least one rectangular image converted from an omnidirectional image captured by an omnidirectional camera, the image processing apparatus comprising a computer executing instructions to cause the computer to function as: 
a display controlling unit configured to display the rectangular image, on a screen of a display unit (Figure 14 shows display panel 151 displaying rectangular image 475 and V shaped icon 485); 
a converting unit configured to convert an image generated by dividing the omnidirectional image, into the at least one rectangular image (Figures 14 and 15 show rectangular images 475, 476, 477, and 478).
However, fails to explicitly disclose display a mark indicating a reference direction of the omnidirectional camera at a corresponding position of the rectangular image; a changing unit configured to change a dividing position of the omnidirectional image in accordance with a user operation on the rectangular image displayed on the screen; and a converting unit configured to convert an image generated by dividing the omnidirectional image based on the dividing position changed by the changing unit, wherein the display controlling unit changes a position of the mark based on the dividing position changed by the changing unit.
In his disclosure Ito teaches display a mark indicating a reference direction of the omnidirectional camera at a corresponding position of the rectangular image (Figures 4, 6, 7 show an azimuth indicator displayed with a corresponding image; the azimuth indicator provides information about a certain direction of the imaging sensor – [0024]);
a changing unit configured to change a dividing position of the omnidirectional image in accordance with a user operation on the rectangular image displayed on the 
a converting unit configured to convert an image generated by dividing the omnidirectional image based on the dividing position changed by the changing unit (operation unit instructing which part of the captured full circle image is to be cut open, converted geometrically, and displayed as a panoramic developed image when converting into a panoramic image – [0019]), 
wherein the display controlling unit changes a position of the mark based on the dividing position changed by the changing unit (Figures 4, 6, and 7 show the azimuth indicator changing based on the dividing position).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ito into the teachings of Okegawa because such incorporation improves the resulting image by simultaneously displaying direction information with the corresponding image (par. [0006]).

Regarding claim 4 Okegawa discloses the image processing apparatus according to Claim 1. However, fails to explicitly disclose wherein the changing unit is configured to set a line segment segmenting the omnidirectional image as the dividing position, and change a direction of the line segment according to the user operation for changing the position of the mark indicating the reference direction of the omnidirectional camera.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ito into the teachings of Okegawa because such incorporation improves the resulting image by simultaneously displaying direction information with the corresponding image (par. [0006]).

Claim 6 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 6 is being rejected on the same basis as claim 1.

Claim 9 corresponds to the method performed by the apparatus of claim 4. Therefore, claim 9 is being rejected on the same basis as claim 4.

Claim 11 corresponds to the non-transitory computer-readable memory which stores a computer executable program for causing a computer to perform an image processing method performed by the apparatus of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1.

Claim 14 corresponds to the non-transitory computer-readable memory which stores a computer executable program for causing a computer to perform an image processing method performed by the apparatus of claim 4. Therefore, claim 14 is being rejected on the same basis as claim 4.

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okegawa et al. (US 2012/0162357) in view of Ito (JP 2013027021A) further in view of Metzger et al. (US 2011/0058036) further in view of Fukusawa (US 2017/0019629).

Regarding claim 3 Okegawa discloses the image processing apparatus according to Claim 1. However, fails to explicitly disclose the display controlling unit is configured to further display an icon indicating an installation position of the omnidirectional camera and the mark indicating the reference direction of the omnidirectional camera on a two-dimensional map, and change the dividing position according to a change of the mark indicating the reference direction on the two-dimensional map.
In his disclosure Ito teaches the display controlling unit is configured to further display an icon indicating an orientation (Figures 3-7 show an azimuth icon) and change the dividing position according to a change of the mark (Figures 3-7 show a line that segments the circular image, the user is able to change the position of the line/azimuth indicator).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ito into the 
However, fails to explicitly disclose display an icon indicating an installation position of the omnidirectional camera and the mark indicating the reference direction of the omnidirectional camera on a two-dimensional map, and change the mark indicating the reference direction on the two-dimensional map.
In his disclosure Metzger teaches further display an icon indicating an installation position of the omnidirectional camera and a mark indicating a reference direction of the omnidirectional camera on a two-dimensional map (Figure 110 shows icons 22, 224, 226, and 228 which indicate the position of the cameras, the icons also show the reference directions of said cameras on a console which is being interpreted as the two-dimensional map; note the cameras may have a 360 degree field of view – [0167]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Metzger into the teachings of Okegawa as modified because such incorporation enhances the experience of the user.
However, fails to explicitly disclose change the mark indicating the reference direction on the two-dimensional map.
In his disclosure Fukusawa teaches change the mark indicating the reference direction on the two-dimensional map (in Figure 4 an operator can change the reference direction of the view being displayed by pressing buttons 63A and 63B, this change will accordingly change the camera being highlighted).


Claim 8 corresponds to the method performed by the apparatus of claim 3. Therefore, claim 8 is being rejected on the same basis as claim 3.

Claim 13 corresponds to the non-transitory computer-readable memory which stores a computer executable program for causing a computer to perform an image processing method performed by the apparatus of claim 3. Therefore, claim 13 is being rejected on the same basis as claim 3.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okegawa et al. (US 2012/0162357) in view of Ito (JP 2013027021A) further in view of Kim et al. (WO 2005/048586 A1).

Regarding claim 5 Okegawa discloses the image processing apparatus according to Claim 1. However, fails to explicitly disclose wherein two rectangular images each having an angle of view of 180 degrees are displayed by the display controlling unit.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Okegawa because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 10 corresponds to the method performed by the apparatus of claim 5. Therefore, claim 10 is being rejected on the same basis as claim 5.

Claim 15 corresponds to the non-transitory computer-readable memory which stores a computer executable program for causing a computer to perform an image processing method performed by the apparatus of claim 5. Therefore, claim 15 is being rejected on the same basis as claim 5.

Claims 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okegawa et al. (US 2012/0162357) in view of Ito (JP 2013027021A) further in view of Lee et al. (US 2014/0063181) further in view of Metzger et al. (US 2011/0058036).

Regarding claim 16 Okegawa discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose a plurality of names of targets 
In his disclosure Lee teaches names of targets displayed by the display controlling unit is changed according to the change of the dividing position by the changing unit (Figures 28(a) and 28(b) show a display displaying a rectangular image A44 and a name of a target in addition to markings around said target that is present in a real space in a direction associated with rectangular image A44).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the displaying a name of a target in a real space in a direction corresponding to the rectangular image of Lee into the teachings of Okegawa because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
However, fails to explicitly disclose a plurality of names of targets displayed by the display controlling unit.
In his disclosure Metzger teaches a plurality of names of targets displayed by the display controlling unit (Figure 10 shows a console displaying a map which depicts locations and orientations of cameras via icons and markings; the console also displays a plurality of targets with their corresponding names at positions determined based on the position relationship between the targets and the camera – [0171-0172]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Metzger into the teachings of Okegawa as modified because such incorporation enhances the experience of the user.
Claim 17 corresponds to the method performed by the apparatus of claim 16. Therefore, claim 17 is being rejected on the same basis as claim 16.

Claim 18 corresponds to the non-transitory computer-readable memory which stores a computer executable program for causing a computer to perform an image processing method performed by the apparatus of claim 16. Therefore, claim 18 is being rejected on the same basis as claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482